Opinion issued July 17, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00713-CR
____________

JAIME MENDOZA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 736152 



MEMORANDUM  OPINION
	Appellant, Jaime Mendoza, was found to have violated the conditions of his
deferred adjudication community supervision by the trial court.  The court found
appellant guilty of aggravated assault, and assessed punishment at confinement for
two years and a fine of $250.  We affirm the judgment, as modified.
	Appellant's court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.]
1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record.
	However, we do find nonreversible error in the judgment; it reads that
appellant's first name is "Jamie."  We may correct and modify the judgment of a trial
court to make the record speak the truth when we have the necessary data and
information to do so, or to make any appropriate order as the law and nature of the
case may require.  See Campbell v. State, 900 S.W.2d 763, 773 (Tex. App.--Waco
1995, no pet.); Tex. R. App. P. 43.2(b), 43.6.  Accordingly, we modify the trial court's
judgment to read that appellant's name is "Jaime" Mendoza.
	We affirm the judgment, as modified.  (1)
 PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of this appeal and also to
inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).